Rule 1901.3. Commencement of Action.

                                             ***

      (d)     The master for emergency relief shall follow the procedures set forth in the
Pennsylvania Rules of Civil Procedure Governing Actions and Proceedings Before
Magisterial District Judges for emergency relief under the Protection From Abuse Act.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1901.6. Responsive Pleading Not Required.

       The defendant is not required to file an answer or other responsive pleading to
the petition or the certified order, and all averments not admitted shall be deemed
denied.

       Note: For procedures as to the time and manner of hearings and issuance of
orders, see 23 Pa.C.S. § 6107. For provisions as to the scope of relief available, see 23
Pa.C.S. § 6108. For provisions as to contempt for violation of an order, see 23 Pa.C.S.
§ 6114.

               See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1905. Forms for Use in PFA Actions. Notice and Hearing. Petition.
Temporary Protection Order. Final Protection Order.

                                             ***

        (b)    The petition in an action filed pursuant to the Act shall be substantially in
the following form, but the first page (paragraphs 1 through 4), following the Notice of
Hearing and Order, shall be exactly as set forth in this rule:

                                             ***
       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***


Rule 1910.4. Commencement of Action. Fee.

       (a)    An action shall be commenced by filing a complaint with the domestic
relations section of the court of common pleas.

       Note: For the form of the complaint, see Pa.R.C.P. No. 1910.27(a).

              See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

             Section 961 of the Judicial Code, 42 Pa.C.S. § 961, provides that each
court of common pleas shall have a domestic relations section.

                                            ***


Rule 1910.7. Pleading by Defendant Not Required. Question of Jurisdiction or
Venue or Statute of Limitations in Paternity.

       (a)     An answer or other responsive pleading by the defendant shall not be
required, but if the defendant elects to file a pleading, the domestic relations office
conference required by the order of court shall not be delayed.

       Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

                                             2
                                             ***


Rule 1910.11. Office Conference. Subsequent Proceedings. Order.

                                             ***

        (c)    At the conference, the parties shall furnish to the officer true copies of their
most recent federal income tax returns, their pay stubs for the preceding six months,
verification of child care expenses, and proof of medical coverage that they may have or
have available to them. In addition, the parties shall provide copies of their Income
Statements and Expense Statements in the forms required by Pa.R.C.P. No. 1910.27(c)
and completed as set forth in (1) and (2) of this subdivision.

       Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

                                             ***


Rule 1910.27. Form of Complaint. Order. Income Statements and Expense
Statements. Health Insurance Coverage Information Form. Form of Support
Order. Form Petition for Modification. Petition for Recovery of Support
Overpayment.

       (a)    The complaint in an action for support shall be substantially in the
following form:

                                             ***

       Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

                                             ***

                                              3
       (c)    The Income Statements and Expense Statements to be attached to the
order in subdivision (b) shall be substantially in the following form:

             (1)    Income Statements. This form must be filled out in all cases.

       Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

                                          ***

              (2)    Expense Statements. An Expense Statement is not required in
cases that can be determined pursuant to the guidelines unless a party avers unusual
needs and expenses that may warrant a deviation from the guideline amount of support
pursuant to Pa.R.C.P. No. 1910.16-5 or seeks an apportionment of expenses pursuant
to Pa.R.C.P. No. 1910.16-6. See Pa.R.C.P. No. 1910.11(c)(1). Child support is
calculated under the guidelines based upon the monthly net incomes of the parties, with
additional amounts ordered as necessary to provide for child care expenses, health
insurance premiums, unreimbursed medical expenses, mortgage payments, and other
needs, contingent upon the obligor’s ability to pay. The Expense Statement in
subparagraph (A) shall be utilized if a party is claiming that he or she has unusual
needs and unusual fixed expenses that may warrant deviation or adjustment in a case
determined under the guidelines. In child support, spousal support, and alimony
pendente lite cases calculated pursuant to Pa.R.C.P. No. 1910.16-3.1 and in divorce
cases involving claims for alimony, counsel fees, or costs and expenses pursuant to
Pa.R.C.P. No. 1920.31(a), the parties shall complete the Expense Statement in
subparagraph (B).

       Note: See Pa.R.C.P. No. 1930.1(b). To the extent this rule applies to actions
not governed by other legal authority regarding confidentiality of information and
documents in support actions or that attorneys or unrepresented parties file support-
related confidential information and documents in non-support actions (e.g., divorce,
custody), the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] shall apply.

                                          ***




                                           4
Rule 1915.3. Commencement of Action. Complaint. Order.

        (a)     Except as provided by subdivision (c), an action shall be commenced by
filing a verified complaint substantially in the form provided by Pa.R.C.P. No.
1915.15(a).

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                             ***


Rule 1915.4-4. Pre-Trial Procedures.

                                             ***

        (b)      Not later than five days prior to the pre-trial conference, each party shall
file a pre-trial statement with the prothonotary’s office and serve a copy upon the court
and the other party or counsel of record. The pre-trial statement shall include the
following matters, together with any additional information required by special order of
the court:

                 (1)   the name and address of each expert whom the party intends to
call at trial as a witness;

               (2)    the name and address of each witness the party intends to call at
trial and the relationship of that witness to the party. Inclusion of a witness on the pre-
trial statement constitutes an affirmation that the party’s counsel or the self-represented
party has communicated with the witness about the substance of the witness’s
testimony prior to the filing of the pre-trial statement; and

              (3)    a proposed order setting forth the custody schedule requested by
the party.

      In addition to the above items included in the pre-trial statement, any reports of
experts and other proposed exhibits shall be included as part of the pre-trial statement
served upon the other party or opposing counsel, but not included with the pre-trial
statement served upon the court.



                                              5
       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                           ***

Rule 1915.7. Consent Order.

      If an agreement for custody is reached and the parties desire a consent order to
be entered, they shall note their agreement upon the record or shall submit to the court
a proposed order bearing the written consent of the parties or their counsel.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1915.15. Form of Complaint. Caption. Order. Petition to Modify a Custody
Order.

       (a)    The complaint in an action for custody shall be substantially in the
following form:

                                           ***

       Note: The form of complaint is appropriate if there is one plaintiff and one
defendant and if the custody of one child is sought, or if the custody of several children
is sought and the information required by paragraphs 3 to 7 is identical for all of the
children. If there are multiple parties, the complaint should be appropriately adapted to
accommodate them. If the custody of several children is sought and the information
required is not identical for all of the children, the complaint should contain a separate
paragraph for each child.

               See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


                                             6
                                           ***

        (b)   A petition to modify a custody order shall be substantially in the following
form:

                                           ***

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                           ***


Rule 1915.17. Relocation. Notice and Counter-Affidavit.

                                           ***

        (i)   The notice of proposed relocation shall be substantially in the following
form:

                                           ***

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

      (j)    The counter-affidavit that must be served with the relocation notice shall
be substantially in the following form as set forth in 23 Pa.C.S. § 5337(d):

                                           ***

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].



                                             7
Rule 1920.13. Pleading More Than One Cause of Action. Alternative Pleading.

                                           ***

       (c)   The court may order alimony pendente lite, reasonable counsel fees,
costs and expenses pending final disposition of any claim.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1920.15. Counterclaim. Subsequent Petition.

                                           ***

        (b)    The defendant may file to the same term and number a subsequent
petition raising any claims which under the Divorce Code may be joined with an action
of divorce or for annulment. The averments shall be deemed denied unless admitted by
an answer.

        Note: See Pa.R.C.P. No. 1920.31, which requires the joinder of certain related
claims under penalty of waiver. A claim for alimony must be raised before the entry of a
final decree of divorce or annulment.

               See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1920.31. Joinder of Related Claims. Child and Spousal Support. Alimony.
Alimony Pendente Lite. Counsel Fees. Costs and Expenses.

       (a)    (1)    If a party has raised a claim for alimony, counsel fees, or costs and
expenses, the parties shall file a true copy of the most recent federal income tax return,
pay stubs for the preceding six months, a completed Income Statement in the form
required by Pa.R.C.P. No. 1910.27(c)(1), and a completed Expense Statement in the
form required by Pa.R.C.P. No. 1910.27(c)(2)(B). A party may not file a motion for the
appointment of a master or a request for court action regarding alimony, alimony

                                            8
pendente lite, counsel fees, or costs and expenses until at least 30 days following the
filing of that party’s tax returns, Income Statement, and Expense Statement. The other
party shall file the tax returns, Income Statement, and Expense Statement within 20
days of service of the moving party’s documents. If a claim for child support, spousal
support, or alimony pendente lite is raised in a divorce complaint, an Expense
Statement is not needed in a support action that can be decided pursuant to the support
guidelines unless a party claims unusual needs or unusual fixed expenses, seeks
deviation pursuant to Pa.R.C.P. No. 1910.16-5, or apportionment of expenses pursuant
to Pa.R.C.P. No. 1910.16-6.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***


Rule 1920.33. Joinder of Related Claims. Equitable Division.
Enforcement.

       (a)    If a pleading or petition raises a claim for equitable division of marital
property under Section 3502 of the Divorce Code, the parties shall file and serve on the
other party an inventory, which shall include the information in subdivisions (1) through
(3) and shall be substantially in the form set forth in Pa.R.C.P. No. 1920.75. Within 20
days of service of the moving party’s inventory, the non-moving party shall file an
inventory. A party may not file a motion for the appointment of a master or a request for
court action regarding equitable division until at least 30 days following the filing of that
party’s inventory.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***

        (b)     Within the time required by order of court or written directive of the master
or, if none, at least 60 days before the scheduled hearing on the claim for equitable
division, the parties shall file and serve upon the other party a pre-trial statement. The


                                              9
pre-trial statement shall include the following matters, together with any additional
information required by special order of the court:

                                            ***

              (10) a proposed resolution of the economic issues raised in the
              pleadings.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***


Rule 1920.75. Form of Inventory.

       The inventory required by Pa.R.C.P. No. 1920.33(a) shall be substantially in the
following form:

                                            ***

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1930.1. Form of Caption. Confidential Information and Confidential
Documents. Certification.


                                            ***

        (b)    Unless public access is otherwise constrained by applicable authority, any
attorney, or any party if unrepresented, who files a document pursuant to these rules
with the prothonotary’s office shall comply with the requirements of Sections 7.0 and 8.0
of the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania[: Case Records of the Appellate and Trial Courts] (Policy) including a
certification of compliance with the Policy and, as necessary, a Confidential Information

                                            10
Form, unless otherwise specified by rule or order of court, or a Confidential Document
Form in accordance with the Policy.

       Note: Applicable authority includes but is not limited to statute,
procedural rule, or court order. The Case Records Public Access Policy of the
Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts] (Policy) can be found on the website of the Supreme Court of
Pennsylvania at http://www.pacourts.us/public-records. Sections 7.0(D) and
8.0(D) of the Policy provide that the certification shall be in substantially the
following form:

              I certify that this filing complies with the provisions of the
              Case Records Public Access Policy of the Unified Judicial
              System of Pennsylvania[: Case Records of the Appellate
              and Trial Courts] that require filing confidential information
              and documents differently than non-confidential information
              and documents.

              The Confidential Information Form and the Confidential Document
Form can be found at http://www.pacourts.us/public-records. In lieu of the
Confidential Information Form, Section 7.0(C) of the Policy provides for a court to
adopt a rule or order permitting the filing of a document in two versions, a
“Redacted Version” and an “Unredacted Version.”


Rule 1930.6. Paternity Actions. Scope. Venue. Commencement of Action.

                                            ***

       (c)    An action shall be commenced by filing a verified complaint to establish
paternity and for genetic testing substantially in the form set forth in subdivision (1). The
complaint shall have as its first page the Notice of Hearing and Order set forth in
subdivision (2).

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***



                                             11
Rule 1953. Commencement of Action.

                                            ***

       (c)    Any fees associated with this action shall not be charged to the plaintiff.

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].


Rule 1959. Forms for Use in Protection of Victims of Sexual Violence or
Intimidation Actions. Notice and Hearing. Petition. Temporary Protection Order.
Final Protection Order.

                                            ***

      (b)     The petition in an action filed pursuant to the Act shall be identical in
content to the following form:

                                            ***

       Note: See Pa.R.C.P. No. 1930.1(b). This rule may require attorneys or
unrepresented parties to file confidential documents and documents containing
confidential information that are subject to the Case Records Public Access Policy of
the Unified Judicial System of Pennsylvania[: Case Records of the Appellate and
Trial Courts].

                                            ***




                                             12